Citation Nr: 1635972	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by RO. 

In August 2011 and October 2014, the Veteran testified at a hearing before the undersigned in Washington, D.C. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). Transcripts of the hearings are included in the electronic case file.

The Board remanded the issue in February 2012 and December 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2. The Veteran's current acquired psychiatric disorder is not attributable to incident or event of his period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in August 2002, January 2008, and February 2016. The claim was last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate to evaluate this claim for service connection as the examinations and the medical opinion obtained in February 2016 was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in December 2015. See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for a new examination to determine the etiology of his claimed acquired psychiatric disorder. The Veteran received the examination in February 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.

Acquired Psychiatric Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes. 38 C.F.R. § 3.304(f)(5). VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD that onset due to multiple stressors from his period of service as a member of Company B, 1st Battalion, 6th Marine Regiment, 2d Marine Division. He reports an unnamed fellow service member was killed in 1970 while on leave from service. The Veteran admitted to not being with the service member when he was killed, but knew him from high school. 

He also alleged that while on temporary assignment in Vieques, Puerto Rico, he was injured in a truck explosion where he was knocked out of the back of the truck. He states that he blacked out and woke up in pain, along with several abrasions and bruises. Finally, he reports that he was a victim of an in-service military sexual assault. 

The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD or that his current acquired psychiatric disorder onset due to service and the appeal will be denied. 

Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. Service personnel records document that in December 1970, the Veteran, without proper authority, failed to be at an appointed place at the prescribed time and was disciplined through non-judicial punishment.

Post service treatment records reflect continuing treatment for various psychiatric disorders. A July 2002 VA outpatient treatment note documents the Veteran's report of alcohol and drug abuse. He stated that he started drinking as a teenager and regularly consumed alcohol from 1970 until May 2002. He also admitted to using cocaine since 1970, with his last use in July 2002, and marijuana in high school, with his last use in 1970. He denied any prior physical or sexual abuse.  Upon psychiatric testing, the Veteran reported being treated in a hospital for psychological and/or emotional problems. He admitted to experiencing psychological or emotional problems for four days within the past thirty days. The VA psychiatric technician noted that the Veteran was hospitalized for approximately three days in July 2002, for psychosis and homicidal ideations.  

January 2003 VA outpatient treatment records reflect that the Veteran received inpatient psychiatric treatment for diagnosed alcohol and cocaine dependence and substance induced mood disorder. A June 2003 inpatient treatment discharge note reflects diagnoses of alcohol dependence; polydrug dependence; and depression, not otherwise specified (NOS).  

An October 2003 Vet Center intake evaluation report documents the Veteran's report that during his military service, he was involved in an explosion on Roosevelt Ridge in Vieques, Puerto Rico. He reported that the explosion caused injury to his knees. He indicated that he had sleep impairment, isolative behavior, anxiety, anger, and difficulty with persons in positions of authority. He also reported an episode of adult sexual abuse while in service by a fellow soldier.  On mental status examination, the diagnoses were polysubstance-related disorder, partial remission; rule out (R/O) PTSD; and sexual abuse of an adult. October and November 2003 Vet Center records reflect diagnoses of depression and anxiety.  

A November 2003 VA psychiatric consultation reflects the Veteran's chief complaint of depression. He complained of isolative behavior, lack of interest and energy, sleep impairment, and some fleeing suicidal thoughts. He reported being on the island of Vieques in Puerto Rico when an accident occurred. He provided no additional information. On mental status testing, the VA psychiatrist diagnosed depressive disorder, not otherwise specified (NOS); polydrug dependence in remission; and personality disorder with antisocial traits.  

In August 2004, the Veteran returned to his local VA outpatient treatment facility for an outpatient psychiatric consultation.  He complained of suicidal ideation with plans to jump off a bridge. He also admitted to homicidal ideation towards unspecified persons without plan. On mental status testing, the diagnoses were depression NOS; rule out substance-induced mood disorder (SIMD); alcohol dependence; cocaine dependence; and a history of antisocial traits. He was admitted to the hospital for suicidal ideation with plan and no support system.  

While receiving treatment, the Veteran alleged flashback episodes and nightmares relating to his participation in alleged combat conflicts in Panama and Cuba during his military service (combat service, nor foreign and/or sea service is not demonstrated in the Veteran's report of separation from the Armed Forces). He was hospitalized for seven days. Upon discharged, he was diagnosed with SIMD, alcohol dependence and cocaine dependence.  

In December 2006, the Veteran was again hospitalized at a VA facility for psychiatric problems after developing homicidal and suicidal ideations. He alleged that his relationship with his girlfriend caused his ideations, as well as feelings of depression and anger. On mental status examination, the VA psychiatrist diagnosed him with adjustment disorder with mixed emotional features, R/O substance induced mood disorder, alcohol dependence, and cocaine abuse.  During his hospitalization, he was detoxified and placed on medication for sleep, depression, anxiety, and pain.  

In January 2007, the Veteran was admitted to a Substance Abuse Program at his local VA outpatient treatment facility. He reported being a reconnaissance team member and machine gunner during his military service (specific schooling or assignment to a RECON unit is not demonstrated by record). He also reported serving in Cuba, Panama, and the Caribbean. He complained that an explosion during service caused injuries to his knees, back, and head. The Veteran stated that he left the military as a corporal and would have remained in the military but for his problem with authority.  

A February 2008 VA mental health evaluation report documents the Veteran's allegation of experiencing trauma in combat during his military service. He stated that he received live fire and was involved in bombing raids. He also reported that he was thrown from a truck when a bomb hit the road. On mental status testing, the VA psychologist diagnosed the Veteran with depression, NOS; PTSD (provisional); cocaine dependence in remission; and alcohol dependence in remission.  

In a September 2009 private psychological report, a private physician diagnosed the Veteran with PTSD; mood disorder, NOS; and learning disorder, NOS. The physician explained that the PTSD diagnosis is based on a trauma while in service and the loss of his wife and sons as a result of the Veteran's substance abuse behavior.  

The September 2010 report of VA initial evaluation for PTSD examination reflects the Veteran's complaint that his psychiatric problems were attributable to an in-service sexual assault and an in-service explosion that threw him off a truck. On mental status examination, the diagnosis was depressive disorder, NOS. The psychologist noted that based on her review of the Veteran's claims file, clinical interview, and clinical experience and expertise, his PTSD was not diagnosed at the examination and was not caused by or a result of the in-service truck accident. She observed that although the Veteran had been diagnosed with PTSD at the VA Medical Center, there was no evidence of record indicating that the diagnosis of PTSD was based on the claimed in-service stressors, i.e., truck accident and possible military sexual trauma.  

The February 2016 report of VA initial evaluation for PTSD documents diagnoses of unspecified anxiety disorder; alcohol use disorder, in sustained remission and stimulant use disorder (cocaine), in sustained remission. However, the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.

The Veteran reported serving in the Marine Corps from 1970 - 1972. He did not serve in a war zone. He served aboard a ship on a Caribbean cruise, in Cuba on temporary duty for guard duty and also in Puerto Rico on a training exercise. He reported that he was thrown from the back of a truck during the training exercise and was placed on light duty for the remainder of the exercise. The psychologist noted that service treatment records did document treatment for a left leg injury sustained in a truck accident.

The Veteran indicated that he got in trouble upon his return to Camp Lejuene because his superior officers thought he was "slacking." As a result he was assigned undesirable duties that made him hostile and angry. He was sent to a "motivational unit" and his resentment increased. He reported that he was hostile to people in authority.

He reported that on one occasion he was walking back to base after a night out drinking. The Veteran asserted that a car stopped to take him the rest of the way back. The driver of the car was a superior officer who took him to his house, drugged him and sexually assaulted him. He was embarrassed and ashamed about the incident and never told anyone about it. The psychologist noted discrepancies in report of this sexual trauma from previous reports. Previously, the Veteran had reported that he was not sexually assaulted or abused and that "inappropriate touching" was the extent of the incident. He held numerous jobs subsequent to service, postal worker (15 years) and self-employment (after a prison stint).

The psychologist documented that the Veteran did not meet the full criteria for a PTSD diagnosis and also explained that the Veteran had completed a PAI which resulted in invalid clinical scales due to extremely negative responses, a pattern that was previously observed and had resulted in invalidated test results.

The psychologist opined that the acquired psychiatric disorder was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness. The psychologist explained that there was insufficient information to link anxiety or alcohol and cocaine use disorders to the Veteran's military service. Further, the psychologist noted that there was no information to indicate that the anxiety, alcohol or cocaine use disorders began during service, were chronically worsened during service or were related to any incident of service. Further there was no evidence of a manifestation of psychosis within one year of discharge from service.

The psychologist reiterated there was no diagnosis of PTSD and noted the claimed personal assault was not consistently reported and could not be supported without evidence. The psychologist noted that previous diagnoses varied in the medical record but found that any previous diagnosis of PTSD did not appear supported by structured interview or psychological testing.

Regardless of the Veteran's claimed stressors, his claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD based on any service-related stressor. Specifically, the psychologist who conducted the February 2016 VA psychiatric examination concluded that the Veteran did not meet full DSM-V PTSD criteria. The psychologist explained that any previous diagnosis of PTSD did not appear supported by structured interview or psychological testing.  The psychologist also noted that that the Veteran had completed a PAI which resulted in invalid clinical scales due to extremely negative responses, a pattern that was previously observed and had resulted in invalidated test results. The September 2010 VA examination confirms that the Veteran does not meet criteria for PTSD.

While non-medically trained veterans are competent to testify as to matters of diagnosis and etiology subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The more probative evidence establishes that the Veteran does not have PTSD. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the evidence shows that the Veteran's current acquired psychiatric disorder had no relationship to service. (See February 2016 VA examination report). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. While a September 2011 statement from the Veteran's treating psychiatrist indicates that his "mental difficulties are directly related to his experiences in the military and therefore service-connected," the psychiatrist provided no additional support (i.e., no link to a specific incident or injury that caused the psychiatric disorder) for this bare conclusion, the Board affords this opinion little probative value. 

Here, the more probative opinion is the opinion offered by the VA examiner in February 2016. The VA psychologist considered the Veteran's assertions, reviewed the Veteran's entire claims file and concluded that there was simply insufficient information to link his acquired psychiatric disorder to his military service. The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in February 2016. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Personality disorders are not diseases or injuries within the meaning of applicable legislation. See 38 C.F.R. § 3.303(c)).

The only other evidence supporting this claim are the various general lay assertions. The Veteran is competent to state that he was exposed to stressors during his period of service. However, he is a lay person and is not competent to establish that he has current acquired psychiatric disorder as a result. 

The Veteran is not competent to establish that his current acquired psychiatric disorder had onset as a result of service. He is not competent to offer opinion as to etiology of any acquired psychiatric disorder. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
The claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


